      Case 5:20-cv-00719 Document 30 Filed 07/26/21 Page 1 of 7 PageID #: 131




                          UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                           AT BECKLEY


TIMOTHY REED,

                Plaintiff,

v.                                                            CIVIL ACTION NO. 5:20-cv-00719


MARFORK COAL COMPANY, LLC,

                Defendant.


                             MEMORANDUM OPINION AND ORDER


                Pending is Defendant Marfork Coal Company, LLC’s Motion to Dismiss [Doc. 5],

filed November 17, 2020. The matter is ready for adjudication.


                                                 I.


                This case arises out of an alleged workplace injury Plaintiff Timothy Reed suffered

while employed by Defendant Marfork Coal Company, LLC (“Marfork”). Mr. Reed worked as an

out-by laborer1 at Marfork’s Allen Powellton Site on November 8, 2018, the date of his injury. Mr.

Reed was using a 930G Caterpillar Front End Loader (“Loader”) to move materials at the mine’s

surface. While doing so, another miner asked to use the Loader. The mine typically had two Loaders

in operation, but one had been out of service for several weeks. Mr. Reed agreed and began walking

the site, collecting debris and other trash.




        1
          Out-by laborers “move materials around the surface yard area of the underground mine
site and . . . maintain a clean work area.” [Doc. 1-1 at 8 (first verified statement)].
      Case 5:20-cv-00719 Document 30 Filed 07/26/21 Page 2 of 7 PageID #: 132




               Shortly thereafter, Marfork’s mine superintendent directed Mr. Reed to manually

move three scrap differential assemblies, each weighing 110–120 pounds, approximately 100 feet to

an oil containment area. Mr. Reed informed the superintendent that the differentials were

customarily moved using a Loader due to their weight and size. The superintendent nevertheless

directed Mr. Reed to move the differentials manually, without the Loader’s aid. Mr. Reed began

lifting each differential from ground-level to waist height and walking each to the oil containment

area. He moved two differentials without incident. While lifting the third, however, Mr. Reed felt a

sharp pain in his back and suffered a “severe and permanent back injury.” [Doc. 1].

               Mr. Reed originally instituted this action in the Circuit Court of Raleigh County on

September 9, 2020. The Complaint’s sole count alleges a deliberate intent claim under West Virginia

Code § 23-4-2. Marfork removed on October 30, 2020, based upon diversity jurisdiction pursuant

to 28 U.S.C. § 1332. On November 17, 2020, Marfork moved to dismiss, asserting that Mr. Reed

had not plead sufficient facts to allege a violation of each statutory element. Mr. Reed responded on

December 8, 2020. He asserts he has alleged violations of all required elements. Marfork replied on

December 29, 2020.


                                                   II.


A.     Governing Standard


               Federal Rule of Civil Procedure 8(a)(2) requires that a pleader provide “a short and

plain statement of the claim showing . . . entitle[ment] to relief.” Fed. R. Civ. P. 8(a)(2); Erickson v.

Pardus, 551 U.S. 89, 93 (2007). Rule 12(b)(6) correspondingly permits a defendant to challenge a

complaint when it “fail[s] to state a claim upon which relief can be granted . . . .” Fed. R. Civ. P.

12(b)(6). The required “short and plain statement” must provide “‘fair notice of what the . . . claim

                                                   2
      Case 5:20-cv-00719 Document 30 Filed 07/26/21 Page 3 of 7 PageID #: 133




is and the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957), overruled on other grounds, Twombly, 550 U.S.

at 562–63); McCleary-Evans v. Maryland Dep't of Transp., State Highway Admin., 780 F.3d 582,

585 (4th Cir. 2015). Additionally, the showing of an “entitlement to relief” amounts to “more than

labels and conclusions . . . .” Twombly, 550 U.S. at 558. It is now settled that “a formulaic recitation

of the elements of a cause of action will not do.” Id. at 555; McCleary-Evans, 780 F.3d at 585;

Giarratano v. Johnson, 521 F.3d 298, 304 (4th Cir. 2008).

               The complaint need not “forecast evidence sufficient to prove the elements of [a]

claim,” but it must “allege sufficient facts to establish those elements.” Wright v. N. Carolina, 787

F.3d 256, 270 (4th Cir. 2015); Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (cleaned up).

Stated another way, the operative pleading need only contain “[f]actual allegations . . . [sufficient]

to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555; Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (noting the opening pleading “does not require ‘detailed factual

allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.”). In sum, the complaint must allege "enough facts to state a claim to relief that is

plausible on its face." Twombly 550 U.S. at 570.

               As noted in Iqbal, the Supreme Court has consistently interpreted the Rule 12(b)(6)

standard to require a court to “‘accept as true all of the factual allegations contained in the complaint

. . . .’” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Twombly, 550 U.S. at 555); see also South

Carolina Dept. of Health and Environmental Control v. Commerce and Industry Ins. Co., 372 F.3d

245, 255 (4th Cir. 2004) (quoting Franks v. Ross, 313 F.3d 184, 192 (4th Cir. 2002)). The court is

required to “draw[] all reasonable . . . inferences from those facts in the plaintiff's favor . . . .”

Edwards v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999).



                                                   3
      Case 5:20-cv-00719 Document 30 Filed 07/26/21 Page 4 of 7 PageID #: 134




B.     West Virginia’s Deliberate Intent Statute

               West Virginia’s deliberate intent statute governs the substantive claim. Employers

are generally immune from suit brought by their employees arising from workplace injuries. See W.

Va. Code § 23-2-6. Injured employees must ordinarily seek recompense through the West Virginia

Workers’ Compensation Act. State ex rel Frazier v. Hrko, 203 W. Va. 652, 659, 510 S.E.2d 486,

493 n.11 (1998). Employers forfeit this immunity, however, by acting with a “deliberate intention”

to cause the employee’s injury. Helmick v. Potomac Edison Co., 185 W. Va. 269, 274, 406 S.E.2d

700, 705 (1991).

               The West Virginia Legislature has codified the elements of a deliberate intent claim,

requiring the employee prove the following:

       (i)     That a specific unsafe working condition existed in the workplace which
               presented a high degree of risk and a strong probability of serious injury or
               death;

       (ii)    That the employer, prior to the injury, had actual knowledge of the existence
               of the specific unsafe working condition and of the high degree of risk and
               the strong probability of serious injury or death presented by the specific
               unsafe working condition.

       (iii)   That the specific unsafe working condition was a violation of a state or federal
               safety statute, rule or regulation, whether cited or not, or of a commonly
               accepted and well-known safety standard within the industry or business of
               the employer.

       (iv)    That notwithstanding the existence of the facts set forth in subparagraphs (i)
               through (iii), inclusive, of this paragraph, the person or persons alleged to
               have actual knowledge under subparagraph (ii) nevertheless intentionally
               thereafter exposed an employee to the specific unsafe working condition; and

       (v)     That the employee exposed suffered serious compensable injury or
               compensable death as defined in section one, article four, chapter twenty-
               three as a direct and proximate result of the specific unsafe working condition.




                                                  4
      Case 5:20-cv-00719 Document 30 Filed 07/26/21 Page 5 of 7 PageID #: 135




W. Va. Code § 23-4-2(d)(2)(B). Employees attempting to satisfy subsection (iii) by proving the

unsafe working condition violated a state or federal safety statute, rule, or regulation must prove the

enactment was

       (a)      [S]pecifically applicable to the work and working condition involved as
                contrasted with a statute, rule, [or] regulation . . . generally requiring safe
                workplaces, equipment or working conditions; [and]

       (b)      [I]ntended to address the specific hazard(s) presented by the alleged specific
                unsafe working condition.

W. Va. Code § 23-4-2(d)(2)(B)(iii)(II)(a)–(b).

                The Supreme Court of Appeals of West Virginia has provided guidance for courts

seeking to distinguish between a statute, rule, or regulation that is specifically applicable to the

working condition involved as opposed to merely expressing a generalized goal of safety. In

McComas v. ACF Industries, LLC, the West Virginia Court concluded that a statute, rule, or

regulation is a proper predicate if it “imposes a specifically identifiable duty upon an employer”--in

essence, an affirmative duty--and the statute is “capable of application the specific type of work at

issue.” 232 W. Va. 19, 25–26, 750 S.E.2d 235, 241–42 (2013) (citing Ryan v. Clonch Indus., Inc.,

219 W. Va. 664, 639 S.E.2d 756 (W. Va. 2006) (superseded by statute on other grounds, S.B. 744,

77th Leg., Reg. Sess. (W. Va. 2005))).

                                                 III.


                Marfork asserts that Mr. Reed’s claim should be dismissed inasmuch as he has failed

to identify any applicable statute, rule, regulation, or standard that Marfork violated as required by

West Virginia Code § 23-4-2(d)(2)(B)(iii). Mr. Reed contends that Marfork violated several

regulations promulgated by the Mine Safety and Health Administration (“MSHA”) and the

Occupational Safety and Health Administration (“OSHA”) and also violated multiple industry

standards.
                                                  5
      Case 5:20-cv-00719 Document 30 Filed 07/26/21 Page 6 of 7 PageID #: 136




                Specifically, Mr. Reed has identified two MSHA regulations that satisfy McComas

and thus subsection (iii). MSHA requires employers such as Marfork to train new and experienced

miners in hazard assessment and avoidance. 30 C.F.R. §§ 48.25(b)(8), 48.26(b)(7) (2018). “The

[required training] course shall include the recognition and avoidance of hazards present in the

mine.” Id. Mr. Reed has alleged through his expert’s verified statement that Marfork violated MSHA

by failing to train its mine superintendent regarding hazard assessment. [Doc. 13 at 1–2]. The

allegation minimally suffices at this juncture to conclude Marfork failed to train its superintendent

in accordance with the MSHA regulation. Further, the cited regulations are specifically applicable

to the unsafe working condition. Had Marfork properly trained the superintendent, he would have

known that ordering Reed to manually move the differentials presented a strong probability of

serious injury. The alleged regulatory violation is thus sufficient to state a plausible claim.

                Marfork contends Reed “is trying to switch element (iii) horses midstream” because

he asserts a regulatory violation for the first time in his response. [Doc. 15 at 6]. That is not the case.

Reed’s complaint and verified statement each allege that Marfork violated applicable regulations

and industry standards. [See Doc. 1-1 at 5, 9–10]. Moreover, Reed’s complaint explicitly states the

unsafe working condition “was in violation of a State or Federal safety law, rule, or regulation, or of

a commonly accepted well known safety standard.” [Doc. 1-1 at 6]. Marfork should have known

since Reed instituted this action that he intends to satisfy subsection (iii) by proving Marfork violated

regulations and industry standards. Marfork’s claim is thus not well taken.



                                                   IV.


                Based upon the foregoing discussion, the Defendant’s Motion to Dismiss is

DENIED. [Doc. 5].

                                                    6
      Case 5:20-cv-00719 Document 30 Filed 07/26/21 Page 7 of 7 PageID #: 137




              The Clerk is directed to transmit a copy of this written opinion and order to counsel

of record and to any unrepresented party.

                                            ENTERED: July 26, 2021




                                                7
